Citation Nr: 0615794	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty for training from July 1965 
to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, denying the veteran's 
claim for increase for chronic bronchitis.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On review, it is evident that not all of the criteria for the 
assignment of a schedular rating in excess of 30 percent for 
the veteran's bronchitis have been addressed by VA examiners 
on medical examinations conducted during the course of the 
instant appeal or are otherwise referenced in other pertinent 
medical evidence on file.  In particular, no values for 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), maximum exercise capacity, 
and oxygen consumption are addressed.  Remand is required to 
facilitate further testing of the veteran in this regard.  

In addition, the veteran in a June 2004 statement indicated, 
in effect, that his breathing impairment was keeping him from 
employment, thereby raising the issue of extraschedular 
entitlement to an increased rating for chronic bronchitis.  
To date, this inherent issue has not been developed or 
adjudicated by the RO.  Remand is needed to effectuate such 
action.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a schedular or 
extraschedular rating in excess of 30 
percent for chronic bronchitis, as well 
as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to his matter.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to either the veteran's 
bronchitis must be obtained for inclusion 
in his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA medical examination for 
evaluation of the nature and severity of 
his service-connected chronic bronchitis.  
An exact duplicate of the notice provided 
to the veteran of the scheduled date, 
time, and location of such examination 
must be obtained and made a part of the 
claims folder.  The claims folder in its 
entirety must be made available to and 
reviewed by the examiner for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing, including pulmonary 
function studies.  Specific values must 
be set forth for forced expiratory volume 
per one second (FEV-1), the ratio of FEV-
1 to forced vital capacity, DLCO (SB), 
and maximum exercise capacity/oxygen 
consumption in 
milliliters/kilograms/minutes.  All 
pertinent diagnoses must be set forth.  

The examiner is asked to respond to the 
following, providing a professional 
opinion and supporting rationale where 
appropriate:

(a)  Is there present or absent 
cor pulmonale, right 
ventricular hypertrophy, 
pulmonary hypertension, acute 
respiratory failure, or the 
need for oxygen therapy due to 
or as part of the veteran's 
service-connected bronchitis?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected bronchitis 
markedly interferes with his 
employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  Lastly, the veteran's claim for a 
schedular and/or extraschedular rating in 
excess of 30 percent for chronic 
bronchitis must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






